UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-137359 HAMPDEN BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 20-5714154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19 HARRISON AVE. SPRINGFIELD, MASSACHUSETTS (Zip Code) (Address of principal executive offices) (413)736-1812 (Registrant’s telephone number, including area code) Securities registered pursuant to section12(b) of the Act: Title of each class Common Stock ($0.01 par value per share) Name of each exchange on which registered The NASDAQ Global Market Securities registered pursuant to section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ. Indicate by check mark whether the registrant is not required to file reports pursuant to section13 or Section15(d) of the Act.YesoNoþ. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90daysYesþNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo. Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero
